Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 3, 2021 have been fully considered but they are not persuasive. During the interview conducted on January 11, 2021 both the Examiner and the Applicant’s representative agreed US Pub. No. 2018/0367719 hereinafter “Wang” failed to teach or suggest the limitation of a lens being arranged to guide an image formation light flux toward an imaging surface, wherein the image formation light flux has at the imaging surface a width that is equal to or greater than the diagonal length of the imaging sensor in the direction of the diagonal length. However, under further consideration the Examiner concluded Wang does teach and/or suggest the above limitation. 
In Figures 2 and 3 and in paragraphs [0018] and [0019] Wang teaches a lens 20 with a maximum length L2 and an induction wafer 21 with an induction area 211 which forms an image. Said induction area 211 has a diagonal length P. By lens 20 being located above the induction wafer 21 and induction area 211, lens 20 guides the image formation light flux toward the induction area 211. In paragraph [0019] Wang teaches that the maximum length L2 of the lens 20 is at least equal to the diagonal length P of induction area 211. Therefore, Wang teaches it is known in the art for a lens (lens 20) to be arranged to guide an image formation light flux toward an imaging surface (induction area 211), wherein the image formation light flux has at the imaging surface a width (L2) equal to or greater than the diagonal length (P) of the imaging sensor (induction area 211) in the direction of the diagonal length.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada (US 2019/0394367) in view of Wang et al. (US 2018/0367719).

Regarding claim 1 Tada discloses a camera system comprising: 
an enclosure (casing 10 in Figures 2-4); 
a first imaging sensor having a first imaging surface with a first diagonal length in a first direction between two opposing corners of the first imaging surface (Figure 3 shows image sensor AI; sensor AI is being interpreted as first imaging sensor; Figure 2 shows image sensor AI has an imaging surface with a diagonal length in a first direction between two opposing corners of the imaging surface); 
a first lens arranged to guide a first image formation light flux toward the first imaging surface, wherein the first image formation light flux has at the first imaging surface a first width (Figures 2-4 show two wide-angle lens system A and B – [0034]; note the light flux guided by the lens system A and B have a first and second respective width in the first and second respective directions at the imaging surfaces); 
a second imaging sensor, different than the first imaging sensor, having a second imaging surface with a second diagonal length in a second direction between two opposing corners of the second imaging surface (Figure 3 shows image sensor BI; sensor BI is being interpreted as second imaging sensor; Figure 2 shows image sensor AI has an imaging surface with a diagonal length in a first direction between two opposing corners of the imaging surface; it is noted sensor BI and sensor AI have the same specifications – [0034]); and 
a second lens arranged to guide a second image formation light flux toward the second imaging surface, wherein the second image formation light flux has at the second imaging surface a second width (Figures 2-4 show two wide-angle lens system A and B – [0034]; note the light flux guided by the lens system A and B have a first and second respective width in the first and second respective directions at the imaging surfaces), 
wherein: 
the first imaging sensor, the first lens, the second imaging sensor, and the second lens are each mounted at least partially within the enclosure (Figures 2-4 show imaging sensors AI, BI, lenses A and B mounted within casing 10), and 
the first lens and the second lens are oriented in opposing directions (Figure 4 shows lens system A and B oriented in opposing directions).

However, fails to explicitly disclose lenses arranged to guide image formation light fluxes having at the imaging surface a width that is equal to or greater than the diagonal length of the imaging sensor in the direction of the diagonal length.
In his disclosure Wang teaches it is known in the art to have a lens arranged to guide image formation light fluxes having at the imaging surface a width that is equal to or greater than the diagonal length of the imaging sensor in the direction of the diagonal length (Figures 2 and 3 show lens 201 which allows external light rays to reach the imaging surface 211 having a diagonal length P; note the external light rays will completely cover the imaging surface 211, meaning the width at the surface 211 of the external light rays is equal to P).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Wang into the teachings of Tada because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to anticipated success.

Regarding claim 2 Tada discloses the camera system of claim 1, wherein: 
the first lens is arranged to provide a first horizontal field of view greater than 180 degrees to the first imaging surface; the second lens is arranged to provide a second horizontal field of view greater than 180 degrees to the second imaging surface (each wide-angle lens A and B has an angle view greater than 180 degrees – [0034]); and 
the first horizontal field of view and the second horizontal field of view overlap and have a combined third horizontal field of view of 360 degrees (the combination of the angle views of lenses A and B yields a spherical image – [0034]).

Regarding claim 7 Tada discloses the camera system of claim 1, wherein: 
the first lens includes a first front lens group arranged to receive light from a scene (Figures 2 and 5 show group of lenses A that receive light); 
the second lens includes a second front lens group arranged to receive light from the scene (Figures 2 and 5 show group of lenses B that receive light); and 
the first front lens group and the second front lens group are coaxial (Figure 2 shows front lens groups A and B being coaxial).

Regarding claim 8 Tada discloses the camera system of claim 1, further comprising: 
a first reflector arranged to reflect light passing through the first lens (reflector AP1 in Figures 2-4 – [0035]); and 
a second reflector arranged to reflect light passing through the second lens (reflector AP2 in Figures 2-4 – [0035]).

Claim 20 corresponds to the method performed by the system of claim 1. Therefore, claim 20 is being rejected on the same basis as claim 1. Tada further .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada (US 2019/0394367) in view of Wang et al. (US 2018/0367719) further in view of He et al. (US 2015/0215500).

Regarding claim 3 Tada discloses the camera system of claim 2. Tada discloses the first lens is arranged to provide a first vertical field of view to the first imaging surface; and the second lens is arranged to provide a second vertical field of view to the second imaging surface
However, fails to explicitly disclose the first lens is arranged to provide a first vertical field of view less than or equal to 90 degrees to the first imaging surface; and the second lens is arranged to provide a second vertical field of view less than or equal to 90 degrees to the second imaging surface.
In his disclosure He teaches it is known in the art to have lenses arranged to provide a vertical field of view less than or equal to 90 degrees to an imaging surface (wide-angle less with an angle view of 90 degrees vertically – [0154]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to incorporate lenses arranged to provide a vertical .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada (US 2019/0394367) in view of Wang et al. (US 2018/0367719) further in view of He et al. (US 2015/0215500) further in view of Wartmann et al. (US Patent No. 6,310,731).

Regarding claim 4 Tada discloses the camera system of claim 3. However, fails to explicitly disclose wherein the first lens is an anamorphic lens having a higher focal length in the vertical direction than the horizontal direction.
In his disclosure Wartmann teaches the first lens is an anamorphic lens having a higher focal length in a vertical direction than a horizontal direction (anamorphic lens with a horizontal focal length being half of the vertical focal length – col.1, 21-30).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to incorporate an anamorphic lens having higher focal length in the vertical direction than the horizontal direction as taught by Wartmann into the teachings of Tada because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claims 6, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada (US 2019/0394367) in view of Wang et al. (US 2018/0367719) further in view of Sadi (US 2016/0088287).
claim 6 Tada discloses the camera system of claim 1. However, fails to explicitly disclose wherein the first imaging surface has an aspect ratio greater than 16:9 and the second imaging surface has an aspect ratio greater than 16:9.
In his disclosure Sadi teaches it is known in the art for imaging surfaces to have aspect ratios greater than 16:9 (image sensor of camera having any suitable aspect ratio – [0052]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Sadi into the teachings of Tada because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to anticipated success.

Regarding claim 16 Tada discloses the camera system of claim 1. However, fails to explicitly disclose an image capture controller configured to synchronize capture of image frames by the first imaging sensor and the second imaging sensor. 
In his disclosure Sadi teaches an image capture controller configured to synchronize capture of image frames by the first imaging sensor and the second imaging sensor (synchronizing cameras – [0047]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Sadi into the teachings of Tada because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to anticipated success.

claim 18 Tada discloses the camera system of claim 1, further comprising an image processor configured to: 
receive first image data for a first image frame captured by the first imaging sensor at a first time (image sensor AI forming an image captured by lens A – [0034]); 
receive second image data for a second image frame captured by the second imaging sensor (image sensor BI forming an image captured by lens B – [0034]); and 
generate composite image data for a composite image frame having a 360 degree horizontal field of view based on the first image data for the first image frame and the second image data for the second image frame (combine images captured by the two sensors to create an spherical image – [0005-0006, 0034]).
However, Tada is silent on capturing a second image frame at approximately the first time.
In his disclosure Sadi teaches capturing a second image frame at approximately the first time (synchronizing cameras – [0047]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Sadi into the teachings of Tada because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to anticipated success.

Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada (US 2019/0394367) in view of Wang et al. (US 2018/0367719) further in view of Wan et al. (US Patent No. 10,440,294).
claim 10 Tada discloses the camera system of claim 1. However, fails to explicitly disclose a mechanical sensor shifter configured to selectively shift both a first position of the first imaging sensor relative to the first lens in a third direction and a second position of the second imaging sensor relative to the second lens in the third direction.
In his disclosure Wan teaches it is known in the art to have a mechanical sensor shifter to selectively shift positions of the imaging sensor relative to a lens in a third direction (sensor actuator that moves image sensor to different positions – Figures 1, 2 and corresponding descriptions).
It would be obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Wan into the teachings of Tada because such incorporation enhances the process of obtaining a composite image.

Regarding claim 11 Tada discloses the camera system of claim 10. However, fails to explicitly disclose wherein a range of shifting using the mechanical sensor shifter includes a plus or minus 10 degree shift in vertical field of views for both the first imaging surface and the second imaging surface.
In his disclosure Wan teaches it is known in the art to have an imaging surface with a range of shifting using the mechanical sensor shifter that includes a plus or minus 10 degree shift in vertical field of view (sensor actuator that moves image sensor to 
It would be obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Wan into the teachings of Tada because such incorporation enhances the process of obtaining a composite image.

Regarding claim 12 Tada discloses the camera system of claim 10. However, fails to explicitly disclose wherein a shifting can be performed dynamically via a manual or electromechanical operation.
In his disclosure Wan teaches wherein a shifting can be performed dynamically via a manual or electromechanical operation (micro-electrical-mechanical system – col.4, 33-41).
It would be obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Wan into the teachings of Tada because such incorporation enhances the process of obtaining a composite image.

Regarding claim 13 Tada discloses the camera system of claim 10, wherein: 
the first lens includes a front lens group arranged to receive light from a scene and having an optical axis parallel to the third direction (Figures 2 and 5 show group of lenses A that receive light); and 
the camera system includes a first reflector arranged to reflect light received from the front lens group toward the first imaging surface (reflector AP1 in Figures 2-4 – [0035]).
Regarding claim 14 Tada discloses the camera system of claim 10, wherein: 
the first lens includes a front lens group arranged to receive light from a scene and having an optical axis perpendicular to the third direction (Figures 2 and 5 show group of lenses A that receive light); and 
the camera system includes a first reflector arranged to reflect the light received from the front lens group toward the first imaging surface (reflector AP1 in Figures 2-4 – [0035]).

Regarding claim 15 Tada discloses the camera system of claim 10. However, fails to explicitly disclose wherein the mechanical sensor shifter is configured to shift the first position of the first imaging sensor together with the second position of the second imaging sensor to equally change a first angle of a first effective optical axis of the first imaging sensor and a second angle of a second effective optical axis of the second imaging sensor.
In his disclosure Wan teaches it is known in the art to have a mechanical sensor shifter to shift the first position of an imaging sensor to change an angle of an effective optical axis of the imaging sensor (sensor actuator that moves image sensor to different positions in the vertical field of view – Figures 1, 2 and corresponding descriptions).
.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cutler (US 2009/0002477) in view of Tada (US 2019/0394367) further in view of Wang et al. (US 2018/0367719).

Regarding claim 17 Cutler discloses an integrated camera system comprising: 
a first camera system (Figure 16 shows head 1610 which includes a camera – [0074]); 
a base (Figure 16 shows base 1602); 
a riser extending upward from the base and supporting the first camera system (Figure 16 shows riser 1608); and 
a speaker included in the base (Figure 16 shows speaker 1604).
However, fails to explicitly disclose the camera system of claim 1.
In his disclosure Tada teaches a camera system comprising: 
an enclosure (casing 10 in Figures 2-4); 
a first imaging sensor having a first imaging surface with a first diagonal length in a first direction between two opposing corners of the first imaging surface (Figure 3 shows image sensor AI; sensor AI is being interpreted as first imaging sensor; Figure 2 shows image sensor AI has an imaging surface with a diagonal length in a first direction between two opposing corners of the imaging surface); 
a first lens arranged to guide a first image formation light flux toward the first imaging surface, wherein the first image formation light flux has at the first imaging surface a first width (Figures 2-4 show two wide-angle lens system A and B – [0034]; note the light flux guided by the lens system A and B have a first and second respective width in the first and second respective directions at the imaging surfaces); 
a second imaging sensor, different than the first imaging sensor, having a second imaging surface with a second diagonal length in a second direction between two opposing corners of the second imaging surface (Figure 3 shows image sensor BI; sensor BI is being interpreted as second imaging sensor; Figure 2 shows image sensor AI has an imaging surface with a diagonal length in a first direction between two opposing corners of the imaging surface; it is noted sensor BI and sensor AI have the same specifications – [0034]); and 
a second lens arranged to guide a second image formation light flux toward the second imaging surface, wherein the second image formation light flux has at the second imaging surface a second width (Figures 2-4 show two wide-angle lens system A and B – [0034]; note the light flux guided by the lens system A and B have a first and second respective width in the first and second respective directions at the imaging surfaces), 
wherein: 
the first imaging sensor, the first lens, the second imaging sensor, and the second lens are each mounted at least partially within the enclosure (Figures 2-4 show imaging sensors AI, BI, lenses A and B mounted within casing 10), and 
the first lens and the second lens are oriented in opposing directions (Figure 4 shows lens system A and B oriented in opposing directions).
Tada discloses first and second image formation fluxes having at the first and second imaging surfaces a first and second width in the first and second directions of the first and second diagonal lengths (light fluxes reaching image sensors AI and BI). 
Tada discloses the claimed invention except image formation fluxes having at the imaging surface a width that is equal to or greater than the diagonal length of the imaging sensors in the direction of the second diagonal length. 
In his disclosure Wang teaches image formation fluxes having at the imaging surface a width that is equal to or greater than the diagonal length of the imaging sensors in the direction of the second diagonal length (Figures 2 and 3 show lens 201 which allows external light rays to reach the imaging surface 211 having a diagonal length P; note the external light rays will completely cover the imaging surface 211, meaning the width at the surface 211 of the external light rays is equal to P).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Wang into the teachings of Tada because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to anticipated success.

Allowable Subject Matter
Claims 5, 9, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103.  The examiner can normally be reached on M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482